DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on February 3, 2021 to the non-final Office action of October 8, 2020 is acknowledged.  The Office action on the currently pending claims 1-5 and 7-10 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620) in view of Krause (US 20130293341) and in further view of Condon (US 6377433)1.
Regarding claim 1, Nishimura discloses (Figs.1-2):
A protection device (See Fig.2) for an electrical distribution system ([0002]- the protection device is used in an electrical circuit/electrical distribution system), said protection device including a substrate (20) comprising a plurality of electrical conducting elements (12a,b), said electrical conducting elements (12a,b) being connected pairwise by a fuse element (6), and a coating material (7) arranged on the substrate (20) and the fuse element (6).
However, Nishimura does not disclose:
Wherein the coating material is a gel.
Krause however teaches (Figs.1-2):
Wherein the coating material (5) is a gel ([0060]: silicone gel can be used).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed to utilize the above teaching of Krause to modify the device of Nishimura such that the coating material is a gel, as claimed, in order to provide a coating material that provides arc-quenching capabilities as taught by Krause ([0060]), and thus further improve the circuit protection capabilities (i.e., providing an efficient means of dissipating arc when the fuse of Nishimura blows) of Nishimura.

A protection device for an electrical distribution system of an aircraft electrical network.
Condon however teaches:
A protection device for an electrical distribution system of an aircraft electrical network (Col.1 Lns.20-25: the "electrical fuse" is the protection device that can be used in a circuit/electrical distribution system of an aircraft, and thus making the circuit/electrical distribution system an aircraft electrical network).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Condon to further modify the device of modified Nishimura such that the protection device of modified Nishimura is used in an electrical distribution system of an aircraft electrical network in order to provide the compact and inexpensive circuit protection assembly as taught by Nishimura ([0006]). 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Nishimura further discloses:
One or more of the electrical conducting elements (12a,b) are made from copper ([0039]- the electrical conducting elements 12a,b are made from copper that is then plated with gold) or alumina.
Regarding claim 7, Krause further teaches:
A protective envelope (2) fitted on the coating material (5).

Regarding claim 9, modified Nishimura further teaches:
An electrical distribution system, comprising an electrical circuit (Nishimura: 1) on which one or more protection devices (Nishimura: See Fig.2) are fixed as claim 1 (Nishimura: See Rejection for Claim 1), the one or more protection devices (Nishimura: See Fig.2) being electrically connected to the electrical circuit (Nishimura: 1) (Nishimura: Fig.1, the one or more protection devices depicted in figure 2 is electrically connected to the electrical circuit 1 via the wiring pattern 12).
Nishimura however does not disclose:
An electrical distribution system of an aircraft electrical network.
However, as discussed in claim 1, Condon teaches:
An electrical distribution system of an aircraft electrical network (Col.1 Lns.20-25: the "electrical fuse" is the protection device that can be used in a circuit/electrical distribution system of an aircraft, and thus making the circuit/electrical distribution system an aircraft electrical network).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Condon such that the one or more protection devices of modified Nishimura is used in an electrical distribution 
Regarding claim 10, Nishimura further discloses:
An area (See Figure Below) where electrical components are not fitted is arranged around the one or more protection devices (See Fig.2).

    PNG
    media_image1.png
    680
    877
    media_image1.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620), Krause (US 20130293341), and Condon (US 6377433), or alternatively over Nishimura in view of Krause (US 20130293341), in further view of Condon, and in further view of Qin (US 20140062266).
Regarding claim 3, modified Nishimura does not explicitly teach:

However, modifying the material of the fuse element such that it is made out of a desired material, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to provide an optimal electrical connection between the electrical conducting elements due to the fuse element being made out of a material that is known in the art to be an excellent conductor of electricity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).  
Alternatively, Qin teaches:
The fuse element ([0027]) is made from alloys or fusible materials, such as aluminum ([0027]), copper ([0027]), gold, tin or lead.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Qin to further modify the device of modified Nishimura such that the fuse element is made copper or copper alloy, as claimed, in order to provide an optimal electrical connection between the electrical .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620), Krause (US 20130293341), and Condon (US 6377433) as applied to claim 1 above, and further in view of Yang (US 20100164677).
Regarding claim 4, modified Nishimura does not teach:
The fuse element comprises a plurality of wire-based fuse elements.
Yang however teaches (Fig.1):
The fuse element (20) comprises a plurality of wire-based fuse elements (See Fig.1 and [0016]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yang to further modify the device of modified Nishimura such that the fuse element comprises a plurality of wire-based fuse elements, as claimed, in order to provide an assembly that can prevent a native defect of the fuse element causing a failure as taught by Yang ([0032]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620), Krause (US 20130293341), and Condon (US 6377433), or alternatively over Nishimura in view of Krause, in further view of Condon, and in further view of Yang (US 20100164677).
Regarding claim 5, Nishimura does not explicitly teach:
The fuse element comprises a fuse element of the cylindrical or bridged strip type.
In re Dailey, 149 USPQ 47 (CCPA 1976).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Alternatively, Yang teaches (Fig.1):
The fuse element (20) comprises a fuse element of the cylindrical (See Fig.1: the fuse element/wire is cylindrical shape) or bridged strip type.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yang to further modify the device of modified Nishimura such that the fuse element is cylindrical shaped, as claimed, in order to provide the compact and inexpensive circuit protection assembly as taught by Nishimura ([0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620), Krause (US 20130293341), and Condon (US 6377433) as applied to claim 1 above, and further in view of Washizaki (US 20100245028).

The substrate includes silica powder.
Washizaki however teaches (Fig.1):
The substrate (11 and 14) includes silica powder ([0108]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Washizaki to further modify the device of modified Nishimura such that the substrate includes silica powder, as claimed, in order to improve the substrate's resistance to humidity as taught by Washizaki ([0109]).

Response to Arguments

In Applicant’s arguments filed on February 3, 2021, Applicant asserts that independent claim 1 and all claims depending therefrom are now allowable over the prior art references because none of the references teach or suggest “wherein the coating material (17) is a gel” as now claimed in claim 1.
The Office has fully considered the above arguments, but notes that that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).


See next page→

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


See next page→

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Regarding claim 1, the limitation “of an aircraft electrical network” is directed to the intended use of the protection device, and inasmuch as it imparts any additional structure and absent any evidence to the contrary, the protection device of Nishimura as modified by Krause and Condon is capable of acting in a manner as recited in the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).